DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 1-20 filed on March 10, 2021 are allowed.

Reasons for Allowance

In terms of 101 Alice, rejections to the claims have been withdrawn in view of applicant’s amendments.  In terms of 103 prior art rejections, Barrett discloses a “shared account” for multiple clients to deposit money into, pooling assets that may later be withdrawn by merchants. However, the limitations on requesting an electronic payment system to perform fund transfers using the customer mandate, the merchant mandate and the payment amount, so as to transfer the payment amount from the customer account to the intermediate account, hold the payment amount specifically for a merchant in the intermediate account, and transfer the payment amount being held in the intermediate account for the merchant from the intermediate account to the merchant account in combination with the other limitations on independent claims 1, 9 and 16 are novel and non-obvious over the prior art of record.  Therefore, the present invention is in condition for allowance.

CONCLUSION


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687